DETAILED ACTION
This action is in response to the RCE filed 07 April 2022.
Claims 1–3, 5–10, 12–17, and 19–21 are pending. Claims 1, 8, and 15 are independent.
Claims 1–3, 5–10, 12–17, and 19–21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 07 April 2022 has been entered.
Response to Arguments
Applicant's arguments, see remarks, filed 07 April 2022, with respect to the rejection(s) of claim(s) 1–3, 5–10, 12–17, and 19–21 under § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Capek et al.
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–3, 5–10, 12–17, and 19–21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “physical vicinity [of the second computing node]” in claims 1–3, 5–10, 12–17, and 19–21 is a relative term which renders the claims indefinite. The term “physical vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not describe how the physical vicinity is measured or the distance required for a user to no longer be considered within the vicinity; only two examples are disclosed, both involving an unspecified computing device (specification, ¶ 68). The specification discloses that a “computing node” may be one of many different types of devices (specification, ¶ 19) and it is unclear whether a “physical vicinity” would be different for, e.g. a mobile device versus a desktop computer. Furthermore, the specification states that a “computing node” may be an application such as a web browser (specification, ¶ 19), but does not define the meaning of being within a “physical vicinity” of a non-tangible object such as an application.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–3, 6–10, 13–17, and 20–21 are rejected under 35 U.S.C. § 103 as being unpatentable over Jenkins et al. (US 9,460,220 B1) [hereinafter Jenkins] in view of Krishnan et al.1 (US 9,769,248 B1) [hereinafter Krishnan] and Dayan et al.2 (US 8,706,802 B1) [hereinafter Dayan], further in view of Capek et al. (US 2006/0101400 A1).
Regarding independent claim 1, Jenkins teaches [a] method, by one or more processors, for rendering web pages comprising:	storing data associated with the performance of a first computing node rendering a web page at a first time such that the performance data corresponds to computing resources of the first computing node utilized to render the web page comprising a specific web page of a plurality of web pages; Performance metric data is stored (Jenkins, col. 6 l. 5–15); the data may include an identifier of the client device [first computing node], an identifier of the “active content page” [specific web page], and characteristics such as CPU utilization [computing resources] (Jenkins, col. 7 l. 15–40).	detecting a second computing node rendering the web page at a second time after the first computing node renders the web page at the first time; Client devices send their characteristics when requesting content, or send a model number or identifier for retrieving the characteristics (Jenkins, col. 11 l. 10–35). Content that is optimized for the same or similar devices is sent (Jenkins, col. 1 l. 65 to col. 2 l. 5, col. 4 l. 15–30).	wherein the second computing node is operated by an end user; A client device is a user’s computing device (Jenkins, col. 1 l. 55–65) e.g. a laptop, phone, tablet, e-reader, etc. (Jenkins, col. 3 l. 10–25). The user requests to view web pages on their device (Jenkins, col. 5 l. 40–55).	modifying the rendering of the web page at the second time […], based on the stored data associated with the performance of the first computing node rendering the web page, […]; and The performance metric data is used to determine which resources are optimized for use on particular devices (Jenkins, col. 9 l. 35–50). The content may be modified based on the requesting device, such as by pre-processing or substitution (Jenkins, col. 10 l. 35–55, col. 11 l. 40–65).	[…]; and	[…]
Jenkins teaches optimizing a web page for a particular client (Jenkins, col. 10 l. 15–40) but does not expressly teach disabling and re-enabling web page “features”. However, Krishnan teaches:	[modifying the rendering of the web page] by the second computing node, […] wherein the modifying of the rendering of the web page at the second time by the second computing node includes disabling at least one feature of the web page from being utilized during the rendering of the web page at the second time by the second computing node Based on a performance category of a client, a different version of a page is rendered, with certain features such as additional images, higher-resolution images, complex scripts, etc. are removed compared to a version for a higher performance category (Krishnan, col. 9 l. 40–65).	detecting the second computing node rendering the web page at a third time after the second time, wherein, responsive to re-enabling the at least one feature of the web page to be utilized upon detecting an improvement in the performance of the second computing node when rendering the web page at the third time, the at least one feature of the web page is re-enabled to be utilized during the rendering of the web page at subsequent times after the third time by the second computing node. The performance category of a client may change, e.g. by being based on only recent performance data of the client or similar clients (Krishnan, col. 10 l. 20–45, col. 14 l. 1–50); the version of the page matching the current performance category is provided to the client (Krishnan, col. 11 l. 35–45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Krishnan with those of Jenkins. One would have been motivated to do so in order to better tailor web pages for each client based on both computing resources and network conditions (Krishnan, col. 1 l. 20–25).
Jenkins/Krishnan teaches modifying the rendering of a web page by modifying the page before it is sent to a client (Krishnan, col. 9 l. 55–65) but does not expressly teach performing the modification at the client. However, Dayan teaches:	[modifying the rendering of the web page by the second computing node] subsequent to receiving the web page by the computing node and as the web page is being rendered to the end user on the second computing node such that the modifying of the rendering of the web page is performed on-device of the second computing node Latency-related limitations, including web content rendering latency limitations of a client, are determined (Dayan, col. 2 l. 1–10). Based on the determination, web content is adjusted at least in part on the client (Dayan, col. 2 l. 10–20) but may be performed entirely on the client side (Dayan, col. 7 l. 45–55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Dayan with those of Jenkins/Krishnan. Doing so would have been a matter of simple substitution of one known element (server-side web page modification) for another (client-side web page modification) to obtain a predictable result (modifying web pages for clients based on previous performance data, wherein the modification is performed partially or entirely on the client side).
Jenkins/Krishnan/Dayan teaches re-enabling content on a page based on performance reasons, but does not expressly teach doing so based on a prediction of a user returning to a physical vicinity of a computing node. However, Capek teaches:	in conjunction with disabling the at least one feature of the web page, identifying the end user has left a physical vicinity of the second computing node subsequent to the rendering of the web page at the second time by the second computing node, wherein, responsive to a determination that a time in which the user will return to the physical vicinity of the second computing node is able to be predicted, the disabled at least one feature is re-enabled for the rendering of the web page at the second time by the second computing node A user can specify that they will step away from their computer, and a task will be scheduled during the time the user will be away (Capek, ¶¶ 27, 39). The time that the user will actually return can be predicted by analyzing a history of the times the user was away (Capek, ¶ 51).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Capek with those of Jenkins/Krishnan/Dayan. One would have been motivated to do so in order to prevent degradation of computer performance during the time periods the user is using the computer (Capek, ¶ 3).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and  Jenkins/Krishnan/Dayan/Capek further teaches:	wherein each of the first computing node and the second computing node includes a computing device, a software application, or a combination thereof. The client devices may be various types of computing devices having browser software (Jenkins, col. 3 l. 10–30). 
Regarding dependent claim 3, the rejection of parent claim 2 is incorporated and Jenkins/Krishnan/Dayan/Capek further teaches:	wherein each of the first computing node and the second computing node includes a computing device, and wherein the stored data associated with the performance of the first computing node rendering the web page is associated with at least one of processor usage, memory usage, and network traffic. The clients are devices (Jenkins, col. 3 l. 10–30); the device characteristics can include CPU speed, available memory, and network latency/bandwidth (Jenkins, col. 2 l. 1–5, col. 5 l. 15–45); performance metrics can include CPU and memory utilization (Jenkins, col. 4 l. 40–45, col. 7 l. 30–35).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Jenkins/Krishnan/Dayan/Capek further teaches:	wherein the modifying of the rendering of the web page by the second computing node includes preventing at least one feature of the web page from being utilized during the rendering of the web page by the second computing node. Certain content may be pre-processed before being sent to the client, so that the client device browser does not have to process it (Jenkins, col. 8 l. 25–4, col. 10 l. 15–55).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Jenkins/Krishnan/Dayan/Capek further teaches:	wherein the first computing node includes a first computing device, and the second computing node includes a second computing device. Each client is a different computing device (Jenkins, col. 2 l. 30–35, col. 3 l. 10–30, col. 8 l. 25–30).
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Jenkins/Krishnan/Dayan/Capek further teaches:	wherein the modifying the rendering of the web page by the second computing node is further based on at least one performance characteristic of the second computing device. The recommendations based on the device characteristic data may be from devices with similar characteristics or the same characteristics (Jenkins, col. 4 l. 15–25). The modifications may be specific to the content and individual characteristics, e.g. images and screen resolution/size (Jenkins, col. 10 l. 40–55). [In other words, one modification may be based on a characteristic shared by the first and second devices, and another may be specific to the second device.]
Regarding claims 8–10, 13, and 14, these claims recite limitations similar to those of claims 1–3, 6, and 7 respectively, and therefore are rejected for the same reasons. Jenkins further discloses a processor at col. 2 l. 55–65; the intermediary system and storage server may be one or more hardware servers or other computing devices [which are known to have processors].
Regarding claims 15–17, 20, and 21, these claims recite limitations similar to those of claims 1–3, 6, and 7 respectively, and therefore are rejected for the same reasons. Jenkins further discloses a non-transitory computer-readable storage medium at col. 14 l. 35–45.
Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Jenkins, Krishnan, Dayan, and Capek, further in view of Kuo et al.3 (U.S. Patent No. 9,723,056 B1) [hereinafter Kuo].
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated. Jenkins/Krishnan teaches measuring performance associated with client browsers rendering content using plug-ins, such as video or Flash (Jenkins, col. 7 l. 15–40, col. 9 l. 40–50), and pre-processing content such as images (Jenkins, col. 10 l. 40–50) but does not appear to expressly teach pre-processing or removing scripts or plug-in content. However, in an analogous art, Kuo teaches:	wherein the at least one feature of the web page includes at least one of a web script and a plug-in. Content may be omitted or changed based on network connection quality and client device capabilities (Kuo, col. 8 l. 10–20); the client device capabilities may include software performance metrics such as software running, including plug-ins (Kuo, col. 6 l. 30–35) or hardware specifications (Kuo, col. 14 l. 60–65); the omitted/reduced content/functionality may be a script (Kuo, col. 8 l. 45–50, col. 9 l. 10–20, col. 11 l. 45–55, col. 14 l. 45–60, col. 15 l. 50–60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kuo with those of Jenkins/Krishnan/Dayan. One would have been motivated to do so in order to further reduce the computing resources required to display the page by enabling more types of content to be reduced/omitted, such as scripts (Kuo, col. 2 l. 55–65), therefore providing a better experience to the user (Kuo, col. 1 l. 20–35).
Claim 12 recites limitations substantially similar to those of claim 5, and therefore is rejected for the same reasons.
Claim 19 recites limitations substantially similar to those of claim 5, and therefore is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
      /ANDREW R DYER/      Primary Examiner, Art Unit 2176                                                                                                                                                                                                  
/Tyler Schallhorn/Examiner, Art Unit 2176




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited 11 October 2019.
        2 Cited 23 July 2020.
        3 Cited 15 April 2019.